UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q/A (Amendment No. 1) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia 26836 (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerþ Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,084,980 shares outstanding as of May 4, 2007 EXPLANATORY NOTE Summit Financial Group, Inc. (“Company” or “Summit”) is filing this amendment to its Quarterly Report on From 10-Q for the quarter ended March 31, 2007 to amend and restate financial statements and other financial information filed with the Securities and Exchange Commission (“SEC”).This amendment is being filed to correct errors in the originally filed Quarterly Report on Form 10-Q related to the Company’s derivative accounting under Statement of Financial Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS No. 133”). In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Securities and Exchange Commission, we learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. See Note 1, Restatement, in the Notes to Consolidated Financial Statements for a summary of the effects of this restatement. We have also updated information relative to material subsequent events and legal matters in Note 15 of the Notes to Consolidated Financial Statements and Part II Other Information Item 1. Legal Proceedings to reflect the current status of such items through the filing date of this Form 10-Q/A. 2 Summit Financial Group, Inc. and SubsidiariesTable of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets March 31, 2007 (unaudited), December 31, 2006, and March 31, 2006 (unaudited) 5 Consolidated statements of income for the three months ended March 31, 2007 and 2006 (unaudited) 6 Consolidated statements of shareholders’ equity for the three months ended March 31, 2007 and 2006 (unaudited) 7 Consolidated statements of cash flows for the three months ended March 31, 2007 and 2006 (unaudited) 8-9 Notes to consolidated financial statements (unaudited) 10-24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25-35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34-35 3 Summit Financial Group, Inc. and SubsidiariesTable of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 37 Item 2. Changes in Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits Exhibits Exhibit 3.1 By-Laws of Summit Financial Group, Inc. as last amended and restated on April 27, 2007 Exhibit 10.1 Chief Banking Officer Incentive Plan Exhibit 11 Statement re: Computation of Earnings per Share - Information contained in Note5 to the Consolidated Financial Statements on page 14 of this Quarterly Report is incorporated herein by reference. Exhibit 31.1 Sarbanes-Oxley Act Section 302 Certification of Chief Executive Officer Exhibit 31.2 Sarbanes-Oxley Act Section 302 Certification of Chief Financial Officer Exhibit 32.1 Sarbanes-Oxley Act Section 906 Certification of Chief Executive Officer Exhibit 32.2 Sarbanes-Oxley Act Section 906 Certification of Chief Financial Officer SIGNATURES 38 4 Summit Financial Group, Inc. and SubsidiariesConsolidated Balance Sheets (unaudited) March 31, December 31, March 31, 2007 2006 2006 (unaudited) (Restated) (*) (Restated) (unaudited) (Restated) ASSETS Cash and due from banks $ 12,232,258 $ 12,030,969 $ 14,780,214 Interest bearing deposits with other banks 105,752 270,589 1,658,080 Federal funds sold 1,412,000 517,000 607,000 Securities available for sale 258,172,895 247,874,120 233,804,893 Loans, net 930,768,989 916,045,185 824,359,382 Property held for sale 42,000 41,000 268,287 Premises and equipment, net 22,178,553 22,445,635 22,782,107 Accrued interest receivable 6,656,344 6,351,575 4,845,037 Intangible assets 3,158,732 3,196,520 3,309,885 Other assets 17,631,089 17,031,762 17,560,138 Assets related to discontinued operations 2,169,610 9,714,749 14,577,381 Total assets $ 1,254,528,222 $ 1,235,519,104 $ 1,138,552,404 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ 60,644,647 $ 62,591,493 $ 62,860,714 Interest bearing 816,580,699 826,096,142 667,876,124 Total deposits 877,225,346 888,687,635 730,736,838 Short-term borrowings 79,886,486 60,427,675 136,482,684 Long-term borrowings 183,819,248 176,109,484 165,812,828 Subordinated debentures owed to unconsolidated subsidiary trusts 19,589,000 19,589,000 19,589,000 Other liabilities 10,953,808 9,843,823 10,763,518 Liabilities related to discontinued operations 1,104,319 2,109,320 755,962 Total liabilities 1,172,578,207 1,156,766,937 1,064,140,830 Commitments and Contingencies Shareholders' Equity Common stock and related surplus, $2.50 par value; authorized 20,000,000 shares, issued and outstanding 2007 - 7,084,980 shares; issued December 2006 - 7,084,980 shares; issued March 2006 - 7,134,920 shares 18,028,656 18,020,591 18,905,744 Retained earnings 63,822,588 61,083,257 57,781,820 Accumulated other comprehensive income 98,771 (351,681 ) (2,275,990 ) Total shareholders' equity 81,950,015 78,752,167 74,411,574 Total liabilities and shareholders' equity $ 1,254,528,222 $ 1,235,519,104 $ 1,138,552,404 (*) - December 31, 2006 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statement 5 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Income (unaudited) Three Months Ended March 31, March 31, 2007 (Restated) 2006 (Restated) Interest income Interest and fees on loans Taxable $ 18,597,172 $ 15,140,378 Tax-exempt 115,189 99,745 Interest and dividends on securities Taxable 2,579,027 2,134,877 Tax-exempt 544,882 511,765 Interest on interest bearing deposits with other banks 2,692 16,457 Interest on Federal funds sold 3,185 7,768 Total interest income 21,842,147 17,910,990 Interest expense Interest on deposits 9,028,100 5,153,192 Interest on short-term borrowings 958,063 1,963,989 Interest on long-term borrowings and subordinated debentures 2,652,653 2,335,186 Total interest expense 12,638,816 9,452,367 Net interest income 9,203,331 8,458,623 Provision for loan losses 390,000 325,000 Net interest income after provision for loan losses 8,813,331 8,133,623 Other income Insurance commissions 206,083 230,066 Service fees 616,914 630,890 Gain (loss) on sale of assets 1,828 (3,875 ) Net cash settlement on derivative instruments (184,346) (71,760) Change in fair value of derivative instruments 226,673 (473,060) Other 189,351 140,897 Total other income 1,056,503 453,158 Other expense Salaries and employee benefits 3,225,616 3,055,157 Net occupancy expense 418,298 401,119 Equipment expense 446,111 449,568 Supplies 172,118 165,879 Professional fees 174,334 207,534 Postage 67,224 55,700 Advertising 24,551 48,886 Amortization of intangibles 37,788 37,788 Other 1,083,306 939,498 Total other expense 5,649,346 5,361,129 Income before income taxes 4,220,488 3,225,652 Income tax expense 1,285,932 928,901 Income from continuing operations $ 2,934,556 $ 2,296,751 Discontinued Operations Reversal of severance in exit costs 80,011 - Operating income(loss) (371,736 ) 608,878 Income from discontinued operations before income tax expense(benefit) (291,725 ) 608,878 Income tax expense(benefit) (96,500 ) 226,000 Income from discontinued operations (195,225 ) 382,878 Net Income $ 2,739,331 $ 2,679,629 Basic earnings from continuing operations per common share $ 0.41 $ 0.32 Basic earnings per common share $ 0.39 $ 0.38 Diluted earnings from continuing operations per common share $ 0.41 $ 0.32 Diluted earnings per common share $ 0.38 $ 0.37 See Notes to Consolidated Financial Statements 6 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements ofShareholders' Equity(unaudited) Accumulated Total Common Other Share- Stock and Retained Compre- holders' Related Earnings hensive Equity Surplus (Restated) Income (Restated) Balance, December 31, 2006 $ 18,020,591 $ 61,083,257 $ (351,681 ) $ 78,752,167 Three Months Ended March 31, 2007 Comprehensive income: Net income - 2,739,331 - 2,739,331 Other comprehensive income, net of deferred tax expense of $276,083: Net unrealized gain on securities of $450,452, net of reclassification adjustment for gains included in net income of $0 - - 450,452 450,452 Total comprehensive income 3,189,783 Exercise of stock options 8,065 - - 8,065 Balance, March 31, 2007 $ 18,028,656 $ 63,822,588 $ 98,771 $ 81,950,015 Balance, December 31, 2005 $ 18,856,774 $ 55,102,191 $ (1,268,356 ) $ 72,690,609 Three Months Ended March 31, 2006 Comprehensive income: Net income - 2,679,629 - 2,679,629 Other comprehensive income, net of deferred tax benefit of ($617,582): Net unrealized (loss) on securities of ($1,007,634) - - (1,007,634 ) (1,007,634 ) Total comprehensive income 1,671,995 Exercise of stock options 48,970 - - 48,970 Balance, March 31, 2006 $ 18,905,744 $ 57,781,820 $ (2,275,990 ) $ 74,411,574 See Notes to Consolidated Financial Statements 7 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, March 31, 2007 (Restated) 2006 (Restated) Cash Flows from Operating Activities Net income $ 2,739,331 $ 2,679,629 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 385,779 411,139 Provision for loan losses 640,000 395,000 Stock compensation expense 8,065 6,617 Deferred income tax (benefit) 113,082 (306,399 ) Loans originated for sale (8,149,409 ) (73,051,790 ) Proceeds from loans sold 15,674,280 80,031,236 (Gain) on sales of loans held for sale (286,302 ) (2,737,342 ) Securities (gains) - - Change in fair value of derivative instruments (226,673) 473,060 Reversal of exit costs accrual of discontinued operations (80,192 ) Loss on disposal of other assets (1,828 ) 3,875 Amortization of securities premiums, net (14,781 ) 66,874 Amortization of goodwill and purchase accounting adjustments, net 40,671 40,670 (Decrease) in accrued interest receivable (304,957 ) (21,454 ) (Increase) in other assets (818,316 ) (281,102 ) Increase in other liabilities 530,171 1,693,057 Net cash provided by (used in) operating activities 10,248,921 9,403,070 Cash Flows from Investing Activities Net (increase) decrease in interest bearing deposits with other banks 164,837 (121,574 ) Proceeds from maturities and calls of securities available for sale 4,484,392 955,937 Proceeds from sales of securities available for sale 1,623,800 2,905,400 Principal payments received on securities available for sale 6,817,338 5,585,097 Purchases of securities available for sale (22,498,098 ) (21,145,507 ) Net (increase) decrease in Federal funds sold (895,000 ) 3,043,000 Net loans made to customers (15,361,000 ) (31,652,753 ) Purchases of premises and equipment (122,839 ) (798,637 ) Proceeds from sales of other assets 85,675 16,695 Purchase of life insurance contracts - (440,000 ) Net cash provided by (used in) investing activities (25,700,895 ) (41,652,342 ) Cash Flows from Financing Activities Net increase in demand deposit, NOW and savings accounts 5,238,895 8,955,789 Net increase(decrease) in time deposits (16,754,207 ) 47,937,426 Net increase(decrease) in short-term borrowings 19,458,811 (45,545,429 ) Proceeds from long-term borrowings 10,000,000 15,000,000 Repayment of long-term borrowings (2,290,236 ) (1,896,415 ) Exercise of stock options - 42,354 Net cash provided by financing activities 15,653,263 24,493,725 Increase (decrease) in cash and due from banks 201,289 (7,755,547 ) Cash and due from banks: Beginning 12,030,969 22,535,761 Ending $ 12,232,258 $ 14,780,214 (Continued) See Notes to Consolidated Financial Statements 8 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, March 31, 2006 (Restated) 2005 (Restated) Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ 12,231,731 $ 8,976,219 Income taxes $ - $ - Supplemental Schedule of Noncash Investing and Financing Activities Other assets acquired in settlement of loans $ 43,000 $ 3,000 See Notes to Consolidated Financial Statements 9 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) ` Note 1. Restatement Summit Financial Group, Inc. (“We”, “Company”, or “Summit”) is restating its consolidated financial statements and other financial information to correct errors related to our derivative accounting under Statement of Financial Accounting Standards No. 133, Accourting for Derivative Instruments and Hedging Activities (“SFAS. No. 133”). In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Recently, we learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. The following tables reflect a summary of both the originally reported and restated amounts: Consolidated Balance Sheets March 31, 2007 December 31, 2006 March 31, 2006 As Previously Reported As Restated As Previously Reported As Restated As Previously Reported As Restated Other assets $ 17,027,641 $ 17,631,089 $ 16,343,431 $ 17,031,762 $ 16,699,264 $ 17,560,138 Total assets 1,253,924,774 1,254,528,222 1,234,830,773 1,235,519,104 1,137,691,530 1,138,552,404 Long-term borrowings 182,225,213 183,819,248 174,292,074 176,109,484 163,547,368 165,812,828 Total liabilities 1,170,990,183 1,172,578,207 1,154,955,538 1,156,766,937 1,061,875,370 1,064,140,830 Retained earnings 64,807,164 63,822,588 62,206,325 61,083,257 59,186,406 57,781,820 Total shareholders' equity 82,934,591 81,950,015 79,875,235 78,752,167 75,816,160 74,411,574 Total liabilities and shareholders' equity 1,253,924,774 1,254,528,222 1,234,830,773 1,235,519,104 1,137,691,530 1,138,552,404 10 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) Consolidated Statements of Income Three Months Ended March 31, 2007 2006 As Previously Reported As Restated As Previously Reported As Restated Interest income $ 21,842,147 $ 21,842,147 $ 17,910,990 $ 17,910,990 Interest expense 12,818,136 12,638,816 9,531,650 9,452,367 Net interest income 9,024,011 9,203,331 8,379,340 8,458,623 Provision for loan losses 390,000 390,000 325,000 325,000 Noninterest income: Net cash settlement on derivative instruments - (184,346 ) - (71,760 ) Change in fair value of derivative instruments - 226,673 - (473,060 ) Other noninterest income 1,012,448 1,014,176 1,003,360 997,978 Noninterest expense 5,649,346 5,649,346 5,361,129 5,361,129 Income from continuing operations before income taxes 3,997,113 4,220,488 3,696,571 3,225,652 Income tax expense 1,201,050 1,285,932 1,107,850 928,901 Income from continuing operations Income (loss) from discontinued 2,796,063 2,934,556 2,588,721 2,296,751 operations, net of income taxes (195,225 ) (195,225 ) 382,878 382,878 Net income $ 2,600,838 $ 2,739,331 $ 2,971,599 $ 2,679,629 Diluted earnings per share: Income from continuing operations $ 0.39 $ 0.41 $ 0.36 $ 0.32 Net income $ 0.36 $ 0.38 $ 0.41 $ 0.37 Average diluted shares outstanding 7,147,170 7,147,170 7,189,063 7,189,063 Consolidated Statements of Shareholders' Equity March 31, 2007 2006 As Previously Reported As Restated As Previously Reported As Restated Balance, beginning of period $ 73,803,225 $ 78,752,167 $ 73,803,225 $ 72,690,609 Increase attributable to net income 8,267,205 2,739,331 2,974,599 2,679,629 Balance, end of period 82,934,590 81,950,015 75,816,160 74,411,574 In addition, the following Notes to Consolidated Financial Statements have been restated:5, 11 and 14. 11 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) Note 2. Basis of Presentation We, Summit Financial Group, Inc. and subsidiaries, prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual year end financial statements. In our opinion, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature. The presentation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from these estimates. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results to be expected for the full year. The consolidated financial statements and notes included herein should be read in conjunction with our 2006 audited financial statements and Annual Report on Form 10-K/A. Certain accounts in the consolidated financial statements for December 31, 2006 and March 31, 2006, as previously presented, have been reclassified to conform to current year classifications. Note 3. Significant New Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No.109” (FIN 48), which clarifies the accounting and disclosure for uncertain tax positions, as defined. FIN 48 requires that a tax position meet a "probable recognition threshold" for the benefit of the uncertain tax position to be recognized in the financial statements. A tax position that fails to meet the probable recognition threshold will result in either reduction of a current or deferred tax asset or receivable, or recording a current or deferred tax liability. FIN 48 also provides guidance on measurement, derecognition of tax benefits, classification, interim period accounting disclosure, and transition requirements in accounting for uncertain tax positions. This interpretation is effective for fiscal years beginning after December 15, 2006. The Company will be required to apply the provisions of FIN48 to all tax positions upon initial adoption with any cumulative effect adjustment to be recognized as an adjustment to retained earnings. We adopted the provisions of this statement January 1, 2007, which has not had a material effect on our financial statements. Note 4. Discontinued Operations The following table lists the assets and liabilities of Summit Mortgage included in the balance sheet as assets and liabilities related to discontinued operations. 12 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) March 31, December 31, March 31, 2007 2006 2006 Assets: Loans held for sale, net $ 1,189,966 $ 8,428,535 $ 12,342,886 Loans, net 133,838 179,642 662,208 Premises and equipment, net - - 694,803 Property held for sale - 75,000 75,000 Other assets 845,806 1,031,572 802,483 Total assets $ 2,169,610 $ 9,714,749 $ 14,577,380 Liabilities: Accrued expenses and other liabilities $ 1,104,319 $ 2,109,320 $ 755,962 Total liabilities $ 1,104,319 $ 2,109,320 $ 755,962 The results of Summit Mortgage are presented as discontinued operations in a separate category on the income statements following the results from continuing operations. The income (loss) from discontinued operations for the periods ended March 31, 2007 and 2006 is presented below. Statements of Income from Discontinued Operations For the Quarter Ended March 31, 2007 2006 Interest income $ 112,721 $ 562,351 Interest expense 45,411 310,548 Net interest income 67,310 251,803 Provision for loan losses 250,000 70,000 Net interest income after provision for loan losses (182,690 ) 181,803 Noninterest income Mortgage origination revenue 803,056 6,583,913 (Loss) on sale of assets (50,814 ) - Total noninterest income 752,242 6,583,913 Noninterest expense Salaries and employee benefits 442,368 2,102,875 Net occupancy expense (3,880 ) 169,608 Equipment expense 21,892 70,291 Professional fees 97,422 77,507 Postage 33 1,735,774 Advertising 97,674 1,290,429 Impairment of long-lived assets - - Exit costs (80,011 ) - Other 285,780 710,354 Total noninterest expense 861,278 6,156,838 Income (loss) before income tax expense (291,726 ) 608,878 Income tax expense (benefit) (96,500 ) 226,000 Income (loss) from discontinued operations $ (195,226 ) $ 382,878 Included in liabilities related to discontinued operations in the accompanying consolidated financial statements is an accrual for exit costs related to the discontinuance of the mortgage banking segment. During fourth quarter 2006, we accrued $1,859,000 for exit costs, which was comprised of costs related to operating lease terminations, vendor contract terminations, and severance payments. The changes in that accrual are as follows: 13 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) Operating Lease Terminations Vendor Contract Terminations Severance Payments Total Balance, December 31, 2006 $ 734,000 $ 740,000 $ 385,000 $ 1,859,000 Less: Payments from the accrual (184,863 ) - (287,889 ) (472,752 ) Reversal of over accrual - - (80,011 ) (80,011 ) Balance, March 31, 2007 $ 549,137 $ 740,000 $ 17,100 $ 1,306,237 Note 5. Earnings per Share The computations of basic and diluted earnings per share follow: For the Three Months Ended March 31, (Restated) 2007 2006 Numerator for both basic and diluted earnings per share: Income from continuing operations $ 2,934,556 $ 2,296,751 Income (loss) from discontinued operations (195,225 ) 382,878 Net Income $ 2,739,331 $ 2,679.629 Denominator Denominator for basic earnings per share - weighted average common shares outstanding 7,084,980 7,128,076 Effect of dilutive securities: Stock options 62,190 60,987 62,190 60,987 Denominator for diluted earnings per share - weighted average common shares outstanding and assumed conversions 7,147,170 7,189,063 Basic earnings per share from continuing operations $ 0.41 $ 0.32 Basic earnings per share from discontinued operations (0.03 ) 0.06 Basic earnings per share $ 0.39 $ 0.38 Diluted earnings per share from continuing operations $ 0.41 $ 0.32 Diluted earnings per share from discontinued operations (0.03 ) 0.05 Diluted earnings per share $ 0.38 $ 0.37 Note 6. Securities The amortized cost, unrealized gains, unrealized losses and estimated fair values of securities at March 31, 2007, December 31, 2006, and March 31, 2006 are summarized as follows: 14 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) March 31, 2007 Amortized Unrealized Estimated Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 36,774,275 $ 7,704 $ 263,509 $ 36,518,470 Mortgage-backed securities 153,538,946 649,600 1,876,262 152,312,284 State and political subdivisions 3,758,987 25,684 - 3,784,671 Corporate debt securities 1,679,740 17,968 1,551 1,696,157 Federal Reserve Bank stock 729,000 - - 729,000 Federal Home Loan Bank stock 13,735,100 - - 13,735,100 Other equity securities 150,410 - - 150,410 Total taxable 210,366,458 700,956 2,141,322 208,926,092 Tax-exempt: State and political subdivisions 41,685,349 1,046,096 60,783 42,670,662 Other equity securities 5,973,746 614,134 11,739 6,576,141 Total tax-exempt 47,659,095 1,660,230 72,522 49,246,803 Total $ 258,025,553 $ 2,361,186 $ 2,213,844 $ 258,172,895 December 31, 2006 Amortized Unrealized Estimated Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 37,671,345 $ 2,727 $ 333,799 $ 37,340,273 Mortgage-backed securities 146,108,268 470,268 2,262,050 144,316,486 State and political subdivisions 3,758,978 25,225 - 3,784,203 Corporate debt securities 1,682,275 18,908 2,274 1,698,909 Federal Reserve Bank stock 669,000 - - 669,000 Federal Home Loan Bank stock 12,093,900 - - 12,093,900 Other equity securities 150,410 - - 150,410 Total taxable 202,134,176 517,128 2,598,123 200,053,181 Tax-exempt: State and political subdivisions 40,329,315 1,026,437 67,709 41,288,043 Other equity securities 5,974,719 572,752 14,575 6,532,896 Total tax-exempt 46,304,034 1,599,189 82,284 47,820,939 Total $ 248,438,210 $ 2,116,317 $ 2,680,407 $ 247,874,120 15 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) March 31, 2006 Amortized Unrealized Estimated Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 42,089,023 $ 13,026 $ 671,421 $ 41,430,628 Mortgage-backed securities 127,013,475 87,964 4,000,383 123,101,056 State and political subdivisions 3,889,504 - 15,969 3,873,535 Corporate debt securities 3,290,502 24,114 3,893 3,310,723 Federal Reserve Bank stock 639,000 - - 639,000 Federal Home Loan Bank stock 16,384,900 - - 16,384,900 Other equity securities 150,410 - - 150,410 Total taxable 193,456,814 125,104 4,691,666 188,890,252 Tax-exempt: State and political subdivisions 37,981,230 832,995 127,911 38,686,314 Other equity securities 5,977,638 269,909 19,220 6,228,327 Total tax-exempt 43,958,868 1,102,904 147,131 44,914,641 Total $ 237,415,682 $ 1,228,008 $ 4,838,797 $ 233,804,893 The maturities, amortized cost and estimated fair values of securities at March 31, 2007, are summarized as follows: Available for Sale Amortized Estimated Cost Fair Value Due in one year or less $ 57,430,744 $ 56,497,112 Due from one to five years 106,222,649 105,669,469 Due from five to ten years 38,674,141 38,946,187 Due after ten years 35,109,763 35,869,476 Equity securities 20,588,256 21,190,651 $ 258,025,553 $ 258,172,895 16 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) Note 7. Loans Loans are summarized as follows: March 31, December 31, March 31, 2007 2006 2006 Commercial $ 69,700,489 $ 69,469,550 $ 66,563,444 Commercial real estate 329,561,244 314,198,436 275,896,117 Construction and development 220,429,701 215,820,164 165,026,192 Residential real estate 279,563,537 282,512,334 281,300,798 Consumer 33,845,269 36,455,257 37,356,618 Other 7,208,600 6,968,465 6,381,884 Total loans 940,308,840 925,424,206 832,525,053 Less unearned income 1,757,328 1,867,613 1,730,728 Total loans net of unearned income 938,551,512 923,556,593 830,794,325 Less allowance for loan losses 7,782,523 7,511,408 6,434,943 Loans, net $ 930,768,989 $ 916,045,185 $ 824,359,382 Note 8. Allowance for Loan Losses An analysis of the allowance for loan losses for the three month periods ended March 31, 2007 and 2006, and for the year ended December 31, 2006 is as follows: Three Months Ended Year Ended March 31, December 31, 2007 2006 2006 Balance, beginning of period $ 7,511,408 $ 6,111,713 $ 6,111,713 Losses: Commercial 50,000 - 31,744 Commercial real estate 40,000 - 185,436 Real estate - mortgage - - 35,011 Consumer 49,416 72,724 199,505 Other 67,028 47,410 289,159 Total 206,444 120,134 740,855 Recoveries: Commercial 20,737 1,025 1,269 Commercial real estate 4,400 19,447 45,918 Real estate - mortgage 123 82 6,518 Consumer 14,240 15,970 62,535 Other 48,059 81,840 179,310 Total 87,559 118,364 295,550 Net losses 118,885 1,770 445,305 Provision for loan losses 390,000 325,000 1,845,000 Balance, end of period $ 7,782,523 $ 6,434,943 $ 7,511,408 17 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) Note 9. Goodwill and Other Intangible Assets The following tables present our goodwill at March 31, 2007 and other intangible assets at March 31, 2007, December 31, 2006, and March 31, 2006. Goodwill Activity Balance, January 1, 2007 $ 2,088,030 Acquired goodwill, net - Balance, March 31, 2007 $ 2,088,030 Unidentifiable Intangible Assets March 31, December 31, March 31, 2007 2006 2006 Unidentifiable intangible assets Gross carrying amount $ 2,267,323 $ 2,267,323 $ 2,267,323 Less: accumulated amortization 1,196,621 1,158,833 1,045,468 Net carrying amount $ 1,070,702 $ 1,108,490 $ 1,221,855 We recorded amortization expense of approximately $38,000 for the three months ended March 31, 2007 relative to our unidentifiable intangible assets. Annual amortization is expected to be approximately $151,000 for each of the years ending 2007 through 2011. Note 10. Deposits The following is a summary of interest bearing deposits by type as of March 31, 2007 and 2006 and December 31, 2006: March 31, December 31, March 31, 2007 2006 2006 Interest bearing demand deposits $ 230,634,293 $ 220,166,660 $ 214,571,646 Savings deposits 44,712,689 47,983,961 39,474,064 Retail time deposits 287,439,479 278,321,917 243,645,391 Brokered time deposits 253,794,238 279,623,604 170,185,023 Total $ 816,580,699 $ 826,096,142 $ 667,876,124 Brokered deposits represent certificates of deposit acquired through a third party. The following is a summary of the maturity distribution of certificates of deposit in denominations of $100,000 or more as of March 31, 2007: Amount Percent Three months or less $ 67,885,301 23.3 % Three through six months 58,151,193 20.0 % Six through twelve months 53,407,632 18.4 % Over twelve months 111,555,130 38.3 % Total $ 290,999,256 100.0 % 18 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) A summary of the scheduled maturities for all time deposits as of March 31, 2007 is as follows: Nine month period ending December 31, 2007 $ 375,116,669 Year Ending December 31, 2008 97,064,945 Year Ending December 31, 2009 42,130,644 Year Ending December 31, 2010 23,265,877 Year Ending December 31, 2011 2,118,020 Thereafter 1,537,562 $ 541,233,717 Note 11. Borrowed Funds Short-term borrowings: A summary of short-term borrowings is presented below: Quarter Ended March 31, 2007 Federal Funds Short-term Purchased FHLB Repurchase and Lines Advances Agreements of Credit Balance at March 31 $ 71,132,900 $ 7,358,186 $ 1,395,400 Average balance outstanding for the period 64,449,678 6,507,188 1,458,241 Maximum balance outstanding at any month end during period 71,132,900 7,358,185 1,625,900 Weighted average interest rate for the period 5.36 % 4.09 % 7.51 % Weighted average interest rate for balances outstanding at March 31 5.35 % 4.13 % 7.75 % Year Ended December 31, 2006 Federal Funds Short-term Purchased FHLB Repurchase and Lines Advances Agreements of Credit Balance at December 31 $ 54,765,000 $ 4,730,575 $ 932,100 Average balance outstanding for the period 123,952,970 5,792,863 1,025,717 Maximum balance outstanding at any month end during period 175,407,800 7,036,562 1,171,200 Weighted average interest rate for the period 5.08 % 4.03 % 7.49 % Weighted average interest rate for balances outstanding at December 31 5.39 % 4.08 % 7.75 % 19 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) Quarter Ended March 31, 2006 Federal Funds Short-term Purchased FHLB Repurchase and Lines Advances Agreements of Credit Balance at March 31 $ 128,538,400 $ 7,036,562 $ 907,722 Average balance outstanding for the period 165,480,730 6,594,377 305,069 Maximum balance outstanding at any month end during period 175,407,800 7,036,562 907,722 Weighted average interest rate for the period 4.56 % 3.72 % 6.40 % Weighted average interest rate for balances outstanding at March 31 4.79 % 4.00 % 7.25 % Long-term borrowings: Our long-term borrowings of $183,819,248, $176,109,484 and $165,812,828 at March 31, 2007, December 31, 2006, and March 31, 2006 respectively, consisted primarily of advances from the Federal Home Loan Bank (“FHLB”). These borrowings bear both fixed and variable rates and mature in varying amounts through the year 2016. The average interest rate paid on long-term borrowings for the three month period ended March 31, 2007 was 5.54% compared to 5.03% for the first three months of 2006. Subordinated Debentures:We have three statutory business trusts that were formed for the purpose of issuing mandatorily redeemable securities (the “capital securities”) for which we are obligated to third party investors and investing the proceeds from the sale of the capital securities in our junior subordinated debentures (the “debentures”). The debentures held by the trusts are their sole assets. Our subordinated debentures totaled $19,589,000 at March 31, 2007, December 31, 2006, and March 31, 2006. In October 2002, we sponsored SFG Capital Trust I, in March 2004, we sponsored SFG Capital Trust II, and in December 2005, we sponsored SFG Capital Trust III, of which 100% of the common equity of each trust is owned by us. SFG Capital Trust I issued $3,500,000 in capital securities and $109,000 in common securities and invested the proceeds in $3,609,000 of debentures. SFG Capital Trust II issued $7,500,000 in capital securities and $232,000 in common securities and invested the proceeds in $7,732,000 of debentures. SFG Capital Trust III issued $8,000,000 in capital securities and $248,000 in common securities and invested the proceeds in $8,248,000 of debentures. Distributions on the capital securities issued by the trusts are payable quarterly at a variable interest rate equal to 3 month LIBOR plus 345 basis points for SFG Capital Trust I, 3 month LIBOR plus 280 basis points for SFG Capital Trust II, and 3 month LIBOR plus 145 basis points for SFG Capital Trust III, and equals the interest rate earned on the debentures held by the trusts, and is recorded as interest expense by us. The capital securities are subject to mandatory redemption in whole or in part, upon repayment of the debentures. We have entered into agreements which, taken collectively, fully and unconditionally guarantee the capital securities subject to the terms of the guarantee. The debentures of SFG Capital Trust I, SFG Capital Trust II, and SFG Capital Trust III are first redeemable by us in November 2007, March 2009, and March 2011, respectively. The capital securities held by SFG Capital Trust I, SFG Capital Trust II, and SFG Capital Trust III qualify as Tier 1 capital under Federal Reserve Board guidelines. In accordance with these Guidelines, trust preferred securities generally are limited to 25% of Tier 1 capital elements, net of goodwill. The amount of trust preferred securities and certain other elements in excess of the limit can be included in Tier 2 capital. 20 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) A summary of the maturities of all long-term borrowings and subordinated debentures for the next five years and thereafter is as follows: Year Ending Amount December 31, (Restated) 2007 $ 21,029,707 2008 52,376,851 2009 28,911,094 2010 54,533,194 2011 2,465,409 Thereafter 44,091,993 $ 203,408,248 Note 12. Stock Option Plan On January 1, 2006, we adopted SFAS No. 123R, Share-Based Payment (Revised 2004), which is a revision of SFAS No. 123, Accounting for Stock Issued for Employees. SFAS No. 123R establishes accounting requirements for share-based compensation to employees and carries forward prior guidance on accounting for awards to non-employees. Prior to the adoption of SFAS No. 123R, we reported employee compensation expense under stock option plans only if options were granted below market prices at grant date in accordance with the intrinsic value method of Accounting Principles Board Opinion (“APB”) No. 25, Accounting for Stock Issued to Employees, and related interpretations. In accordance with APB No. 25, we reported no compensation expense on options granted as the exercise price of the options granted always equaled the market price of the underlying stock on the date of grant. SFASNo. 123R eliminates the ability to account for stock-based compensation using APBNo. 25 and requires that such transactions be recognized as compensation cost in the income statement based on their fair values on the measurement date, which is generally the date of the grant. We transitioned to SFAS No. 123R using the modified prospective application method ("modified prospective application"). As permitted under modified prospective application, SFASNo. 123R applies to new awards and to awards modified, repurchased, or cancelled after January1, 2006. Additionally, compensation cost for non-vested awards that were outstanding as of January1, 2006 will be recognized as the remaining requisite service is rendered during the period of and/or the periods after the adoption of SFAS No.123R, adjusted for estimated forfeitures. The recognition of compensation cost for those earlier awards is based on the same method and on the same grant-date fair values previously determined for the pro forma disclosures reported by us for periods prior to January 1, 2006. The Officer Stock Option Plan, which provides for the granting of stock options for up to 960,000 shares of common stock to our key officers, was adopted in 1998 and expires in 2008. Each option granted under the plan vests according to a schedule designated at the grant date and shall have a term of no more than 10 years following the vesting date. Also, the option price per share shall not be less than the fair market value of our common stock on the date of grant. The fair value of our employee stock options granted is estimated at the date of grant using the Black-Scholes option-pricing model. This model requires the input of highly subjective assumptions, changes to which can materially affect the fair value estimate. Additionally, there may be other factors that would otherwise have a significant effect on the value of employee stock options granted but are not considered by the model. Because our employee stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options at the time of grant. There were no option grants during the first three months of 2007or 2006. 21 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) During first quarter 2007, we recognized $8,000 of compensation expense for share-based payment arrangements in our income statement, with a deferred tax asset of $3,000, compared to $6,600 compensation expense for first quarter 2006 with a deferred tax asset of $2,250. At March 31, 2007, we had approximately $36,000 total compensation cost related to nonvested awards not yet recognized and we expect to recognize it over the next two years. A summary of activity in our Officer Stock Option Plan during the first quarters of 2007 and 2006 is as follows: March 31, 2007 March 31, 2006 Weighted- Weighted- Average Average Exercise Exercise Options Price Options Price Outstanding, January 1 349,080 $ 17.83 361,740 $ 17.41 Granted - Exercised - - (8,700 ) 4.87 Forfeited - Outstanding, March 31 349,080 $ 17.83 353,040 $ 17.72 Other information regarding options outstanding and exercisable at March 31, 2007 is as follows: Options Outstanding Options Exercisable Wted. Avg. Aggregate Aggregate Remaining Intrinsic Intrinsic Range of # of Contractual Value # of Value exercise price shares WAEP Life (yrs) (in thousands) shares WAEP (in thousands) $ 4.63 - $6.00 83,600 $ 5.34 5.60 1297 83,600 $ 5.34 1,297 6.01 - 10.00 31,680 9.49 8.76 360 24,480 9.49 278 10.01 - 17.50 3,500 17.43 6.92 12 3,500 17.43 12 17.51 - 20.00 51,800 17.79 9.72 159 31,000 17.79 95 20.01 - 25.93 178,500 25.19 8.32 - 178,500 25.19 - 349,080 17.83 1,828 321,080 18.02 1,682 Note 13. Commitments and Contingencies Off-Balance Sheet Arrangements We are a party to certain financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of our customers. These instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the statement of financial position. The contract amounts of these instruments reflect the extent of involvement that we have in this class of financial instruments. Many of our lending relationships contain both funded and unfunded elements. The funded portion is reflected on our balance sheet. The unfunded portion of these commitments is not recorded on our balance sheet until a draw is made under the loan facility. Since many of the commitments to extend credit may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash flow requirements. 22 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) A summary of the total unfunded, or off-balance sheet, credit extension commitments follows: March 31, 2007 Commitments to extend credit: Revolving home equity and credit card lines $ 34,023,333 Construction loans 88,947,000 Other loans 32,560,000 Standby letters of credit 13,928,392 Total $ 169,458,725 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. We evaluate each customer's credit worthiness on a case-by-case basis. The amount of collateral obtained, if we deem necessary upon extension of credit, is based on our credit evaluation. Collateral held varies but may include accounts receivable, inventory, equipment or real estate. Standby letters of credit are conditional commitments issued to guarantee the performance of a customer to a third party. Standby letters of credit generally are contingent upon the failure of the customer to perform according to the terms of the underlying contract with the third party. Our exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit is represented by the contractual amount of those instruments. We use the same credit policies in making commitments and conditional obligations as we do for on-balance sheet instruments. Note 14. Restrictions on Capital We and our subsidiaries are subject to various regulatory capital requirements administered by the banking regulatory agencies. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, we and each of our subsidiaries must meet specific capital guidelines that involve quantitative measures of our and our subsidiaries’ assets, liabilities and certain off-balance sheet items as calculated under regulatory accounting practices. We and each of our subsidiaries’ capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Quantitative measures established by regulation to ensure capital adequacy require us and each of our subsidiaries to maintain minimum amounts and ratios of total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital (as defined) to average assets (as defined). We believe, as of March 31, 2007, that we and each of our subsidiaries met all capital adequacy requirements to which they were subject. The most recent notifications from the banking regulatory agencies categorized us and each of our subsidiaries as well capitalized under the regulatory framework for prompt corrective action. To be categorized as well capitalized, we and each of our subsidiaries must maintain minimum total risk-based, Tier I risk-based, and Tier I leverage ratios as set forth in the table below. Our actual capital amounts and ratios as well as our subsidiaries’, Summit Community Bank’s (“Summit Community”), and Shenandoah Valley National Bank’s (“Shenandoah”) are presented in the following table. 23 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements (unaudited) (Dollars in thousands) To be Well Capitalized Minimum Required under Prompt Corrective Actual Regulatory Capital Action Provisions Amount (Restated) Ratio (Restated) Amount (Restated) Ratio Amount (Restated) Ratio As of March 31, 2007 Total Capital (to risk weighted assets) Summit $ 106,436 10.9 % $ 78,153 8.0 % $ 97,691 10.0 % Summit Community 62,077 10.8 % 46,155 8.0 % 57,694 10.0 % Shenandoah 42,518 10.9 % 31,335 8.0 % 39,168 10.0 % Tier I Capital (to risk weighted assets) Summit 97,691 10.0 % 39,076 4.0 % 58,615 6.0 % Summit Community 57,396 10.0 % 23,078 4.0 % 34,616 6.0 % Shenandoah 38,454 9.8 % 15,667 4.0 % 23,501 6.0 % Tier I Capital (to average assets) Summit 97,691 7.9 % 37,101 3.0 % 61,835 5.0 % Summit Community 57,396 7.6 % 22,745 3.0 % 37,908 5.0 % Shenandoah 38,454 8.0 % 14,345 3.0 % 23,909 5.0 % As of December 31, 2006 Total Capital (to risk weighted assets) Summit $ 103,102 10.7 % 77,046 8.0 % 96,307 10.0 % Summit Community 59,684 10.4 % 46,087 8.0 % 57,609 10.0 % Shenandoah 41,243 10.9 % 30,355 8.0 % 37,944 10.0 % Tier I Capital (to risk weighted assets) Summit 94,899 9.9 % 38,523 4.0 % 57,784 6.0 % Summit Community 55,041 9.6 % 23,044 4.0 % 34,565 6.0 % Shenandoah 37,683 9.9 % 15,178 4.0 % 22,766 6.0 % Tier I Capital (to average assets) Summit 94,899 7.8 % 36,492 3.0 % 60,820 5.0 % Summit Community 55,041 7.4 % 22,383 3.0 % 37,305 5.0 % Shenandoah 37,683 8.0 % 14,097 3.0 % 23,495 5.0 % Note 15. Subsequent Events Effective July 2, 2007, we acquired Kelly Insurance Agency, Inc. and Kelly Property and Casualty, Inc., two Virginia corporations located in Leesburg, Virginia, which were merged into Summit Insurance Services, LLC, our wholly owned subsidiary.We have deemed this transaction to be an immaterial acquisition. As announced on April 12, 2007, we entered into an Agreement and Plan of Reorganization (the “Agreement”) with Greater Atlantic Financial Corporation, Inc. (“Greater Atlantic”), headquartered in Reston, Virginia. Under the terms of the Agreement, we will pay $4.60 per share in cash and stock for the outstanding common stock of Great Atlantic, subject to adjustment based on Greater Atlantic’s shareholders’ equity at the end of the month in which the sale of the Pasadena branch office is completed.If, at that month-end, Greater Atlantic’s shareholders’ equity, as adjusted in accordance with the terms of the Agreement, is less than $6.7 million, then the total aggregate value of the transaction consideration will be decreased dollar-for-dollar.If Greater Atlantic’s month end adjusted shareholders’ equity exceeds $6.7 million, then the aggregate value of the transaction consideration will be increased dollar-for-dollar, but only to the extent that the amount in excess of $6.7 million is attributable to the sale of the Pasadena branch office, net of all taxes, if any, Greater Atlantic would be required to pay.Greater Atlantic has entered into a definitive agreement with another financial institution to sell its Pasadena, Maryland branch office for a deposit premium of 8.5%, prior to the close to of its transaction with Summit.This branch sale closed on August 24, 2007, at which time the deposits at the Pasadena branch office approximated $51.5 million, resulting in a deposit premium of $4.3 million.The aggregate value of the final transaction consideration will be determined before proxy solicitation materials are sent to Greater Atlantic’s shareholders for purposes of soliciting their vote on the transaction. The final transaction consideration will be paid 70% in the form of Summit common stock and 30% in cash.The exchange ratio for determining the number of shares of Summit common stock to be issued for each share of Greater Atlantic’s common stock will be based on the average closing price of Summit’s common stock for the twenty trading days before the closing date of the transaction (“Summit’s Average Closing Stock Price”), subject to a “collar”.The collar ranges from $17.82 per share to $24.10 per share.If Summit’s Average Closing Stock Price falls within this range, then Greater Atlantic shareholders will receive shares of Summit’s common stock based on an exchange ratio equal to 70% of the final per share transaction consideration divided by Summit’s Average Closing Stock Price.However, if Summit’s Average Closing Stock Price is less than $17.82 per share, the exchange ratio will equal 70% of the final per share transaction consideration divided by $17.82; and if Summit’s Average Closing Stock Price is more than $24.10 per share, then the exchange ratio will equal 70% of the final per share transaction consideration divided by $24.10. Consummation of the Merger is subject to approval of the shareholders of Greater Atlantic and the receipt of all required regulatory approvals, as well as other customary conditions.This acquisition is expected to close during fourth quarter of this year. 24 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations INTRODUCTION The following discussion and analysis focuses on significant changes in our financial condition and results of operations of Summit Financial Group, Inc. (“Company” or “Summit”) and our operating units, Summit Community Bank (“Summit Community”), Shenandoah Valley National Bank (“Shenandoah”), and Summit Insurance Services, LLC for the periods indicated. This discussion and analysis should be read in conjunction with our 2006 audited financial statements and Annual Report on Form 10-K/A. The Private Securities Litigation Act of 1995 indicates that the disclosure of forward-looking information is desirable for investors and encourages such disclosure by providing a safe harbor for forward-looking statements by us. Our following discussion and analysis of financial condition and results of operations contains certain forward-looking statements that involve risk and uncertainty. In order to comply with the terms of the safe harbor, we note that a variety of factors could cause our actual results and experience to differ materially from the anticipated results or other expectations expressed in those forward-looking statements. RESTATEMENT As discussed in Note 1, Restatement, in the Notes to Consolidated Financial Statements, we are restating financial statements and other financial information for the quarter ended March 31, 2007 and all comparative financial information included herein. In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Securities and Exchange Commission, we learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. OVERVIEW Our primary source of income is net interest income from loans and deposits. Business volumes tend to be influenced by the overall economic factors including market interest rates, business spending, and consumer confidence, as well as competitive conditions within the marketplace. Growth in our interest earning assets resulted in an increase of 6.42%, or $579,000, in our net interest earnings on a tax equivalent basis for the first three months in 2007 compared to the same period of 2006. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and follow general practices within the financial services industry. Application of these principles requires us to make estimates, assumptions, and judgments that affect the amounts reported in our financial statements and accompanying notes. These estimates, assumptions, and judgments are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions, and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Our most significant accounting policies are presented in Note 2 to the consolidated financial statements of our 2006 Annual Report on Form 10-K/A. These policies, along with the disclosures presented in the other financial statement notes and in this financial review, provide information on how significant assets and liabilities are valued in the financial statements and how those values are determined. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, we have identified the determination of the allowance for loan losses and the valuation of goodwill to be the accounting areas that require the most subjective or complex judgments, and as such could be most subject to revision as new information becomes available. 25 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations The allowance for loan losses represents our estimate of probable credit losses inherent in the loan portfolio. Determining the amount of the allowance for loan losses is considered a critical accounting estimate because it requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on pools of homogeneous loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change. The loan portfolio also represents the largest asset type on our consolidated balance sheet. To the extent actual outcomes differ from our estimates, additional provisions for loan losses may be required that would negatively impact earnings in future periods. Note 2 to the consolidated financial statements of our 2006 Annual Report on Form 10-K/A describes the methodology used to determine the allowance for loan losses and a discussion of the factors driving changes in the amount of the allowance for loan losses is included in the Asset Quality section of the financial review of the 2006 Annual Report on Form 10-K/A. Goodwill is subject to impairment testing at least annually to determine whether write-downs of the recorded balances are necessary. A fair value is determined based on at least one of three various market valuation methodologies. If the fair value equals or exceeds the book value, no write-down of recorded goodwill is necessary. If the fair value is less than the book value, an expense may be required on our books to write down the goodwill to the proper carrying value. During the third quarter, we will complete the required annual impairment test for 2007. We cannot assure you that future goodwill impairment tests will not result in a charge to earnings. See Notes 2 and 10 of the consolidated financial statements of our Annual Report on Form 10-K/A for further discussion of our intangible assets, which include goodwill. 26 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations RESULTS OF OPERATIONS Earnings Summary Income from continuing operations for the quarter ended March 31, 2007 grew 27.78% to $2,935,000, or $0.41 per diluted share as compared to $2,297,000, or $0.32 per diluted share for the quarter ended March 31, 2006. Consolidated net income, which includes the results of discontinued operations, for the periods ended March 31, 2007 and 2006 was $2,739,000 and $2,680,000, respectively. Returns on average equity and assets for the first three months of 2007 were 13.40% and 0.88%, respectively, compared with 14.07% and .95% for the same period of 2006. Net Interest Income Net interest income is the principal component of our earnings and represents the difference between interest and fee income generated from earning assets and the interest expense paid on deposits and borrowed funds. Fluctuations in interest rates as well as changes in the volume and mix of earning assets and interest bearing liabilities can materially impact net interest income. Our consolidated net interest income on a fully tax-equivalent basis totaled $9,595,000 for the three month period ended March 31, 2007 compared to $9,016,000 for the same period of 2006, representing an increase of $579,000 or 6.42%. This increase resulted from growth in interest earning assets, primarily loans, which served to more than offset the 77 basis points increase in the cost of interest bearing liabilities during the same period. Average interest earning assets grew 11.52% from $1,070,582,000 during the first three months of 2006 to $1,193,946,000 for the first three months of 2007. Average interest bearing liabilities grew 11.81% from $977,829,000 at March 31, 2006 to $1,093,276,000 at March 31, 2007, at an average yield for the first three months of 2007 of 4.69% compared to 3.92% for the same period of 2006. Our consolidated net interest margin decreased to 3.26% for the three month period ended March 31, 2007, compared to 3.42% for the same period in 2006. Our net interest margin decreased 6 basis points compared to the linked quarter. Our margin continues to be affected by our loan growth in an extremely competitive environment. The current competitive pressures are causing loan rates to be lower. Also, our loan growth is at a faster pace than we have been able to grow lower cost retail funds, causing us to rely more on higher cost, non-retail deposit funding vehicles. The current competitive and market conditions are also causing deposit rates to be higher. For the three months ended March 31, 2007 compared to March 31, 2006, the yields on earning assets increased 55 basis points, while the cost of our interest bearing funds increased by 77 basis points. We anticipate modest growth in our net interest income to continue over the near term as the growth in the volume of interest earning assets will more than offset the expected continued decline in our net interest margin. However, if market interest rates remain significantly unchanged, or go lower over the next 12 to 18 months, the spread between interest earning assets and interest bearing liabilities could narrow such that its impact could not be offset by growth in earning assets. See the “Market Risk Management” section for further discussion of the impact changes in market interest rates could have on us. Further analysis of our yields on interest earning assets and interest bearing liabilities are presented in Tables I and II below. 27 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Table I - Average Balance Sheet and Net Interest Income Analysis (Dollars in thousands) For the Three Months Ended March 31, 2007 March 31, 2006 Earnings/ Yield/ Earnings/ Yield/ Average Balance Expense (Restated) Rate (Restated) Average Balance Expense (Restated) Rate (Restated) Interest earning assets Loans, net of unearned income Taxable $ 928,979 $ 18,665 8.15 % $ 829,381 $ 15,392 7.53 % Tax-exempt (1) 8,917 173 7.87 % 8,244 150 7.38 % Securities Taxable 208,315 2,577 5.02 % 186,586 2,135 4.64 % Tax-exempt (1) 47,289 814 6.98 % 44,077 767 7.06 % Federal funds sold and interest bearing deposits with other banks 446 5 4.55 % 2,294 24 4.24 % Total interest earning assets 1,193,946 22,234 7.55 % 1,070,582 18,468 7.00 % Noninterest earning assets Cash & due from banks 13,099 14,449 Premises and equipment 22,332 23,361 Other assets 26,993 24,659 Allowance for loan losses (8,135 ) (6,338 ) Total assets $ 1,248,235 $ 1,126,713 Interest bearing liabilities Interest bearing demand deposits $ 221,924 $ 2,066 3.78 % $ 204,161 $ 1,543 3.07 % Savings deposits 46,407 217 1.90 % 43,067 73 0.69 % Time deposits 556,525 6,745 4.92 % 374,170 3,537 3.83 % Short-term borrowings 72,415 958 5.37 % 172,380 1,964 4.62 % Long-term borrowings and capital trust securities 196,005 2,653 5.49 % 184,051 2,335 5.15 % Total interest bearing liabilities 1,093,276 12,639 4.69 % 977,829 9,452 3.92 % Noninterest bearing liabilities and shareholders' equity Demand deposits 61,288 63,308 Other liabilities 11,881 9,395 Shareholders' equity 81,790 76,181 Total liabilities and shareholders' equity $ 1,248,235 $ 1,126,713 Net interest earnings $ 9,595 $ 9,016 Net yield on interest earning assets 3.26 % 3.42 % (1) - Interest income on tax-exempt securities has been adjusted assuming an effective tax rate of 34% for all periods presented. The tax equivalent adjustment resulted in an increase in interest income of $319,000 and $305,000 for the periods ended March 31, 2007 and March 31, 2006, respectively. 28 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Table II - Changes in Interest Margin Attributable to Rate and Volume (Dollars in thousands) For the Quarter Ended March 31, 2007 versus March 31, 2006 (Restated) Increase (Decrease) Due to Change in: Volume Rate Net Interest earned on: Loans Taxable $ 1,938 $ 1,335 $ 3,273 Tax-exempt 12 11 23 Securities Taxable 261 181 442 Tax-exempt 55 (8 ) 47 Federal funds sold and interest bearing deposits with other banks (20 ) 1 (19 ) Total interest earned on interest earning assets 2,246 1,520 3,766 Interest paid on: Interest bearing demand deposits 142 381 523 Savings deposits 6 138 144 Time deposits 2,032 1,176 3,208 Short-term borrowings (1,283 ) 277 (1,006 ) Long-term borrowings and capital trust securities 157 161 318 Total interest paid on interest bearing liabilities 1,054 2,133 3,187 Net interest income $ 1,192 $ (613 ) $ 579 Noninterest Income Total noninterest income from continuing operations increased to $1,057,000 for the first quarter of 2007, compared to $453,000 for the same period of 2006. Other income increased $48,000 for the first quarter 2007 due to increases in financial services revenue and debit card income due to increased customer activity. Further detail regarding noninterest income is reflected in the following table. 29 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Noninterest Income For the Quarter Ended March 31, Dollars in thousands 2007 (Restated) 2006 (Restated) Insurance commissions $ 206 $ 230 Service fees 617 631 Net cash settlement on derivative instruments (184 ) (72 ) Change in fair value of derivative instruments 227 (473 ) (Loss) on sale of assets 2 (4 ) Other 189 141 Total $ 1,057 $ 453 Noninterest Expense Total noninterest expense for continuing operations increased approximately $288,000, or 5.4% to $5,649,000 during the first three months of 2007 as compared to the same period in 2006. Salaries and employee benefits expense represented the largest category of expense growth. Table III below shows the breakdown of these increases. Table III - Noninterest Expense Dollars in thousands For the Quarter Ended March 31, Change 2007 $ % 2006 Salaries and employee benefits $ 3,226 $ 171 5.6 % $ 3,055 Net occupancy expense 418 17 4.2 % 401 Equipment expense 446 (4 ) -0.9 % 450 Supplies 172 6 3.6 % 166 Professional fees 174 (33 ) -15.9 % 207 Amortization of intangibles 38 - 0.0 % 38 Other 1,175 131 12.5 % 1,044 Total $ 5,649 $ 288 5.4 % $ 5,361 Salaries and employee benefits: The 5.6% growth in salaries and employee benefits was primarily due to general merit raises. Other: Other expenses increased 12.5% for first quarter 2007 compared to first quarter 2006. This increase includes $30,000 of merger expenses related to the upcoming merger of our two subsidiary banks, an increase of $60,000 in FDIC insurance premiums, and an increase of $30,000 in ATM expense. Credit Experience The provision for loan losses represents charges to earnings necessary to maintain an adequate allowance for potential future loan losses. Our determination of the appropriate level of the allowance is based on an ongoing analysis of credit quality and loss potential in the loan portfolio, change in the composition and risk characteristics of the loan portfolio, and the anticipated influence of national and local economic conditions. The adequacy of the allowance for loan losses is reviewed quarterly and adjustments are made as considered necessary. 30 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations We recorded a $390,000 provision for loan losses for the first three months of 2007, compared to $325,000 for the same period in 2006. Net loan charge offs for the first three months of 2007 were $119,000, as compared to $2,000 over the same period of 2006. At March 31, 2007, the allowance for loan losses totaled $7,783,000 or 0.83% of loans, net of unearned income, compared to $7,511,000 or 0.81% of loans, net of unearned income at December 31, 2006. Overall, our asset quality remains sound. As illustrated in Table IV below, our non-performing assets and loans past due 90 days or more and still accruing interest have increased during the past 12 months, but have shown a slight decrease between December 31, 2006 and March 31, 2007, and still remain at a historically moderate level. Table IV - Summary of Past Due Loans and Non-Performing Assets (Dollars in thousands) March 31, December 31, 2007 2006 2006 Accruing loans past due 90 days or more $ 4,233 $ 1,046 $ 4,638 Nonperforming assets: Nonaccrual loans 241 401 638 Foreclosed properties 42 268 77 Repossessed assets 1 3 - Total $ 4,517 $ 1,718 $ 5,353 Total nonperforming loans as a percentage of total loans 0.48 % 0.17 % 0.57 % Total nonperforming assets as a percentage of total assets 0.36 % 0.15 % 0.43 % However, we have experienced an upward trend in our internally classified assets. This trend has primarily been in residential real estate development loans due to the recent slowdown in the sales of newly constructed homes. The ratio of internally classified loans to total loans increased from 4.13% at December 31, 2006 to 6.45% at March 31, 2007. This increase is primarily due to two customer relationships. Management downgraded these two relationships, as they fell outside of our internal lending policy guidelines but does not expect any material future losses related to these two relationships. Refer to the Asset Quality section of the financial review of the 2006 Annual Report on Form 10-K/A for further discussion of the processes related to internally classified loans FINANCIAL CONDITION Our total assets were $1,254,528,000 at March 31, 2007, compared to $1,235,519,000 at December 31, 2006, representing a 1.5% increase. Table V below serves to illustrate significant changes in our financial position between December 31, 2006 and March 31, 2007. 31 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Table V - Summary of Significant Changes in Financial Position (Dollars in thousands) Increase (Decrease) Balance December 31, 2006 (Restated) Amount Percentage Balance March 31, 2007 (Restated) Assets Securities available for sale $ 247,874 10,299 4.2 % $ 258,173 Loans, net of unearned income 916,045 14,724 1.6 % 930,769 Liabilities Deposits $ 888,688 $ (11,463 ) -1.3 % $ 877,225 Short-term borrowings 60,428 19,458 32.2 % 79,886 Long-term borrowings and subordinated debentures 195,698 7,710 3.9 % 203,408 Loan growth during the first three months of 2007, occurring principally in the commercial and real estate portfolios, was funded both by borrowings from the FHLB and deposits, including brokered certificates of deposit. Deposits decreased approximately $11 million during the first quarter of 2007. This decrease was primarily in brokered deposits, which were replaced with FHLB short-term borrowings, which is reflected in their $19 million increase. Refer to Notes 6, 7, and10 of the notes to the accompanying consolidated financial statements for additional information with regard to changes in the composition of our securities, loans, deposits and borrowings between March 31, 2007 and December 31, 2006. LIQUIDITY Liquidity reflects our ability to ensure the availability of adequate funds to meet loan commitments and deposit withdrawals, as well as provide for other transactional requirements. Liquidity is provided primarily by funds invested in cash and due from banks, Federal funds sold, non-pledged securities, and available lines of credit with the FHLB, the total of which approximated $215 million, or 17.2% of total assets at March 31, 2007 versus $275 million, or 22.3% of total assets at December 31, 2006. Our liquidity position is monitored continuously to ensure that day-to-day as well as anticipated funding needs are met. We are not aware of any trends, commitments, events or uncertainties that have resulted in or are reasonably likely to result in a material change to our liquidity. 32 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations CAPITAL RESOURCES One of our continuous goals is maintenance of a strong capital position. Through management of our capital resources, we seek to provide an attractive financial return to our shareholders while retaining sufficient capital to support future growth. Shareholders’ equity at March 31, 2007 totaled $81,950,000 compared to $78,752,000 at December 31, 2006. Refer to Note 14 of the notes to the accompanying consolidated financial statements for information regarding regulatory restrictions on our capital as well as our subsidiaries’ capital. CONTRACTUAL CASH OBLIGATIONS During our normal course of business, we incur contractual cash obligations. The following table summarizes our contractual cash obligations at March 31, 2007. Long Term Capital Debt (Restated) Trust Securities Operating Leases 2007 $ 21,029,707 $ - $ 836,447 2008 52,376,851 - 997,070 2009 28,911,094 - 431,349 2010 54,533,194 - 123,389 2011 2,465,409 - 88,620 Thereafter 24,502,993 19,589,000 199,395 Total $ 183,819,248 $ 19,589,000 $ 2,676,270 OFF-BALANCE SHEET ARRANGEMENTS We are involved with some off-balance sheet arrangements that have or are reasonably likely to have an effect on our financial condition, liquidity, or capital. These arrangements at March 31, 2007 are presented in the following table. March 31, 2007 Commitments to extend credit: Revolving home equity and credit card lines $ 34,023,333 Construction loans 88,947,000 Other loans 32,560,000 Standby letters of credit 13,928,392 Total $ 169,458,725 33 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations MARKET RISK MANAGEMENT Market risk is the risk of loss arising from adverse changes in the fair value of financial instruments due to changes in interest rates, exchange rates and equity prices. Interest rate risk is our primary market risk and results from timing differences in the repricing of assets, liabilities and off-balance sheet instruments, changes in relationships between rate indices and the potential exercise of imbedded options. The principal objective of asset/liability management is to minimize interest rate risk and our actions in this regard are taken under the guidance of our Asset/Liability Management Committee (“ALCO”), which is comprised of members of senior management and members of the Board of Directors. The ALCO actively formulates the economic assumptions that we use in our financial planning and budgeting process and establishes policies which control and monitor our sources, uses and prices of funds. Some amount of interest rate risk is inherent and appropriate to the banking business. Our net income is affected by changes in the absolute level of interest rates. Our interest rate risk position is liability sensitive. That is, absent any changes in the volumes of our interest earning assets or interest bearing liabilities, liabilities are likely to reprice faster than assets, resulting in a decrease in net income in a rising rate environment. Net income would increase in a falling interest rate environment. Net income is also subject to changes in the shape of the yield curve. In general, a flattening yield curve would result in a decline in our earnings due to the compression of earning asset yields and funding rates, while a steepening would result in increased earnings as margins widen. Several techniques are available to monitor and control the level of interest rate risk. We primarily use earnings simulations modeling to monitor interest rate risk. The earnings simulation model forecasts the effects on net interest income under a variety of interest rate scenarios that incorporate changes in the absolute level of interest rates and changes in the shape of the yield curve. Each increase or decrease in interest rates is assumed to gradually take place over the next 12 months, and then remain stable. Assumptions used to project yields and rates for new loans and deposits are derived from historical analysis. Securities portfolio maturities and prepayments are reinvested in like instruments. Mortgage loan prepayment assumptions are developed from industry estimates of prepayment speeds. Noncontractual deposit repricings are modeled on historical patterns. The following table shows our projected earnings sensitivity as of March 31, 2007 which is well within our ALCO policy limit of +/- 10%: Change in Estimated % Change in Net Interest Rates Interest Income Over: (basis points) 0 - 12 Months 13 - 24 Months Down 200 (1) 1.60 % 4.70 % Down 200, steepening yield curve (2) 2.59 % 9.23 % Up 100 (1) -0.80 % -0.82 % Up 200 (1) -2.03 % -7.09 % (1) assumes a parallel shift in the yield curve (2) assumes steepening curve whereby short term rates decline by200 basis points, while long term rates decline by 50 basis points CONTROLS AND PROCEDURES (a) Restatement As a result of a review by the Staff of the Securities and Exchange Commission (the “Staff”) of Summit’s Form 10-K filed for the year ended December 31, 2006, the Company determined that its interpretation with respect to applying the short-cut method of hedge accounting under paragraph 68 of SFAS 133 to certain of its interest rate swaps was incorrect. In August 2003, Summit entered into four interest rate swaps with notional values totaling $36 million that were designated as fair value hedges of certain convertible rate advances from the Federal Home Loan Bank (“FHLB”).The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.Summit evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. 34 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Based on comments received from the Staff, Summitlearned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item. Although these hedging relationships would have qualified for hedge accounting if the “long haul” method had been applied, SFAS 133 does not permit the use of the “long haul” method retroactively. Consequently, the restatement assumes hedge accounting was not applied to these derivatives and the related hedged item during the periods under review. On August 16, 2007, Management, the Audit Committee of the Board of Directors and the Executive Committee of the Board of Directors of Summit Financial Group, Inc. (“Summit” or the “Company”) concluded that a restatement of its financial statements and other financial information for the year ended December 31, 2006 and for the quarters ended March 31 and June 30 of 2007 (including the financial statements and other financial information for all comparative periods contained therein) with respect to the accounting for certain derivatives transactions under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS 133”) was necessary. (b) Evaluation of Disclosure Controls and Procedures In connection with the restatement, under the direction of our Chief Executive Officer and Chief Financial Officer, we reevaluated our disclosure controls and procedures. As a result we determined that a deficiency in processes and procedures over financial reporting of derivatives and hedging originally classified as effective at March 31, 2007 should have been classified as ineffective at March 31, 2007. Solely as a result of this condition, we concluded that our disclosure controls and procedures were not effective as of December 31, 2006, March 31, 2007 and June 30, 2007. (c) Remediation of Material Weakness in Internal Control We believe that we will have fully remediated the material weakness in our internal control over financial reporting with respect to accounting for derivative transactions used as hedges as of September 30, 2007. The remedial actions planned include: • implementing additional management and oversight controls to review and approve hedging strategies and related documentation to ensure hedge accounting is appropriately applied with respect to SFAS 133 and related guidance; • retesting our internal financial controls with respect to the deficiencies related to the material weakness to ensure they are operating effectively to ensure compliance with SFAS 133; and • improving training, education and accounting reviews to ensure that all relevant personnel involved in derivatives transactions understand and apply hedge accounting in compliance with generally accepted accounting principles, including SFAS 133 and its related interpretations. Changes in Internal Control Over Financial Reporting: As previously reported, there were no changes in our internal control over financial reporting during the quarter ended March 31, 2007 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 35 Summit Financial Group, Inc. and SubsidiariesPart II.Other Information Item 1. Legal Proceedings We are involved in various legal actions arising in the ordinary course of business.In the opinion of counsel, the outcome of these matters will not have a significant adverse effect on the consolidated financial statements.The Company is also involved in other legal proceedings described more fully below. On December 26, 2003, two of our subsidiaries, Summit Financial, LLC and Shenandoah Valley National Bank, and various employees of Summit Financial, LLC were served with a Petition for Temporary Injunction and a Bill of Complaint filed in the Circuit Court of Fairfax County, Virginia by Corinthian Mortgage Corporation. The filings allege various claims against Summit Financial, LLC and Shenandoah Valley National Bank arising out of the hiring of former employees of Corinthian Mortgage Corporation (“Corinthian “) and the alleged use ofits proprietary information.The individual defendants have also been sued based on allegations arising out of their former employment relationship with Corinthian and their employment with Summit Financial, LLC. In an 8-K filed on November 15, 2006,Summit announced it would closeits mortgage operations which at the time operated as Summit Mortgage, a division of Shenandoah Valley National Bank. The plaintiff seeks damages in the amount proven at trial on each claim and punitive damages in the amount of $350,000. Plaintiff also seeks permanent and temporary injunctive relief prohibiting the alleged use of proprietary information by Summit Financial and the alleged solicitation ofCorinthian’s employees. On January 22, 2004, the Circuit Court of Fairfax County, Virginia denied Corinthian’s petition for a temporary injunction. On November 20, 2006, Corinthian filed an Amended Complaint which joined Summit Financial Group as a defendant and requested damages in the amount of 20 million dollars.Trial of this matter is currently scheduled to begin on January 14, 2008. After consultation with legal counsel, we believe that significant and meritorious defenses exist as to all the claims including with respect to plaintiff’s claim for damages.We will continue to evaluate the claims in the Corinthian lawsuit and intend to vigorously defend against them.Management, at the present time, is unable to estimate the impact, if any, an adverse decision may have on our results of operations or financial condition.However, an adverse decision resulting in a large damage award could have a significant negative impact on Summit’s regulatory capital thereby limiting Summit’s near term growth and its ability to pay dividends to its shareholders. On January 4, 2006, Mary Forrest, an individual, filed an alleged class action suit in the United States District Court for the Eastern District of Wisconsin, Milwaukee Division, against our subsidiary, Shenandoah Valley National Bank (“Shenandoah”).Further, on May 19, 2006, Marti L. Klutho, an individual, filed an alleged class action suit in the United States District Court for the Eastern District of Missouri, Eastern Division, also against Shenandoah.The plaintiffs in each case claimed that Shenandoah violated the Federal Fair Credit Reporting Act (“FCRA”) alleging that Shenandoah used information contained in their consumer reports, without extending a “firm offer of credit” within the meaning of the FCRA. In the Klutho case the Company moved for judgment on the pleadings, claiming that plaintiff has no legally viable claim.On May 22, 2007, Shenandoah's motion for judgment in the Klutho case was granted, andthe case was dismissed. Plaintiffdid not appeal, and the case has been concluded. OnMarch 28,2007,plaintiff's motion for class certification in the Forrest case was denied. Her subsequent petition for appeal to the Federal Seventh Circuit Court of Appealswas also denied. The parties have since settled on a one plaintiff basis for an insignificant amount, and this case has also been concluded. 36 Summit Financial Group, Inc. and SubsidiariesPart II.Other Information Item 1A. Risk Factors In addition to the other information set forth in this report, you should carefully consider the factors discussed in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10-K/A for the year ended December 31, 2006, which could materially affect our business, financial condition or future results. The risks described in our Annual Report on Form 10-K/A are not the only risks facing our Company. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and/or operating results. 37 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. (registrant) By: /s/ H. Charles Maddy, III H. Charles Maddy, III, President and Chief Executive Officer By: /s/ Robert S. Tissue Robert S. Tissue, Senior Vice President and Chief Financial Officer By: /s/ Julie R. Cook Julie R. Cook, Vice President and Chief Accounting Officer Date: September25, 2007 38
